Case 3:19-cv-00864-REP-RCY Document 20 Filed 07/07/20 Page 1 of 14 PageID# 120



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division

 JUSTIN VALENTINO MASON,

       Petitioner,

 v.                                                   Civil Action No. 3:19CV864

 B. BOOKER,

       Respondent.

                                  MEMORANDUM OPINION

       Justin Valentino Mason, a Virginia inmate proceeding prose,

brings      this   petition       pursuant    to    28    U.S. C.    §    2254    ( "§ 2254

 Petition," ECF No. 1) . 1          Respondent moves to dismiss, inter alia,

 on   the   ground    that    the    action    is     barred    by       the   statute   of

 limitations.      Mason filed a Rebuttal to Commonwealth's Brief to

Dismiss.       ("Response," ECF No.          18.)        For the reasons set forth

below, the Motion to Dismiss (ECF No. 12) will be granted.


                             I.     PROCEDURAL HISTORY

       By Order entered February 14,                2017,   Mason was convicted in

 the Circuit Court of Hanover County ( "Circuit Court")                          of first-

 degree murder and use of a firearm while committing murder and was

 sentenced to life plus three years.                (ECF No. 14-1, at 1-2.)          Mason




       1The Court utilizes the pagination assigned by the CM/ECF
 docketing system to the parties' submissions. The Court corrects
 the spelling, capitalization, and punctuation in the quotations
 from the parties' submissions.
Case 3:19-cv-00864-REP-RCY Document 20 Filed 07/07/20 Page 2 of 14 PageID# 121



appealed his convictions to the Court of Appeals of Virginia who

denied his petition for appeal on September 28, 2017.                 (ECF No. 14-

2.)      Mason did not pursue any further direct appeal.

         On March 16, 2018, Mason filed a petition for a writ of habeas

corpus with the Supreme Court of Virginia.                 (ECF No. 14-3, at 1.)

On February 28, 2019, the Supreme Court of Virginia dismissed the

petition.      (Id. at 1-2.)        On July 8, 2019, Mason filed a second

petition     for   writ    of   habeas   corpus    in   the     Supreme   Court    of

Virginia.       (ECF No.    14-4,    at 1.)      On September 23,         2019,   the

Supreme Court of Virginia dismissed the petition as                       untimely.

 (Id.)     On November 21, 2019, the Supreme Court of Virginia denied

Mason's petition for rehearing.              (Id. at 2.)

         On November 13, 2019, Mason placed his§ 2254 Petition in the

prison mail system for mailing to this Court.                 (ECF NO. 1, at 15.)

The Court deems the§ 2254 Petition filed as of that date.                         See

Houston v. Lack, 487 U.S. 266, 276 (1988).              Mason contends that he

is entitled to relief upon the following grounds:

Claim One          "My habeas corpus was time-barred wrongly."                    (ECF
                   No. 1, at 5.)

Claim Two          The prosecution gave the jury instruction that use
                   of a deadly weapon proves intent.         The jury
                   instruction is unconstitutional and plainly wrong."
                   (Id. at 7.)

Claim Three        "Ineffective counsel           on    trial     attorney    Bobbi
                   Graves."   (Id. at 8.)

Claim Four         "Joshua Farmer, my appeal lawyer, was ineffective
                   counsel."  (Id. at 10.)

                                         2
Case 3:19-cv-00864-REP-RCY Document 20 Filed 07/07/20 Page 3 of 14 PageID# 122




Claim Five              "The date on the affidavits used to support the
                        warrant for my phone records was dated a year after
                        I was incarcerated."   (Id. at 18.)

Claim Six               "The crime scene was tainted by the search party.
                        Inadmissible evidence."  (Id. at 19.)

Claim Seven             "State witness Shane Stevens made statements to
                        another inmate about how he got information about
                        my case."  (Id. at 20.)

         For the reasons set forth below, Mason's§ 2254 Petition will

be dismissed.


                                      II.   ANALYSIS

         A.     Claim One Is Not Cognizable in Federal Habeas

         As Respondent correctly notes,              Claim One fails to state a

 claim for federal habeas relief because Mason may not challenge

errors in his state post-conviction proceedings in federal habeas.

 In     order    to    obtain   federal     habeas     relief,    at   a   minimum,    a

petitioner must demonstrate that he is "in custody in violation of

 the Constitution or laws and treaties of the United States."                         28

U.S.C.        § 2254(a).     And,    "[c]laims of error occurring in a state

post-conviction proceeding cannot serve as a basis for federal

habeas corpus relief."              Bryant v. Maryland, 848 F. 2d 492, 493 {4th

 Cir.    1988)        (citations    omitted).       That   is    because   the   habeas

petitioner's           detention      results       from   the    underlying      state

 conviction,          not   from     the    state     post-conviction      collateral

proceeding.           Lawrence v. Branker, 517 F.3d 700, 717 {4th Cir. 2008)


                                             3
Case 3:19-cv-00864-REP-RCY Document 20 Filed 07/07/20 Page 4 of 14 PageID# 123



 (" [E] ven   where    there    is    some    error        in    state   post-conviction

 proceedings, a petitioner is not entitled to federal habeas relief

 because the assignment of error relating to those post-conviction

 proceedings represents an attack on a proceeding collateral to

detention and not to the detention itself."                         (citing Bryant,   848

 F.2d at 493; Bel-Bey v. Roper, 499 F.3d 752, 756 (8th Cir. 2007);

United States v.        Dago,       441 F.3d 1238,         1248    (10th Cir.   2006))).

Because Claim One only raises a perceived error in Mason's post-

 conviction proceedings, it will be dismissed.

      B.      Statute Of Limitations

      Respondent contends that the federal statute of limitations

bars Mason's remaining claims.                Section 101 of the Antiterrorism

and Effective Death Penalty Act ("AEDPA") amended 28 U.S.C. § 2244

 to establish a one-year period of limitation for the filing of a

petition for       a   writ    of    habeas       corpus    by a     person in custody

pursuant to the judgment of a state court.                      Specifically, 28 U. s. C.

 § 2244(d) now reads:

       1.     A 1-year period of   limitation shall apply to an
              application for a writ of habeas corpus by a person
              in custody pursuant to the judgment of a State
              court.   The limitation period shall run from the
              latest of-
              {A)  the date on which the judgment became
                   final by the conclusion of direct review
                   or the expiration of the time for seeking
                   such review;
              {B)  the date on which the impediment to
                   filing an application created by State
                   action in violation of the Constitution
                   or laws of the United States is removed,

                                              4
Case 3:19-cv-00864-REP-RCY Document 20 Filed 07/07/20 Page 5 of 14 PageID# 124



                        if the applicant was prevented from
                        filing by such State action;
                  (C)   the date on which the constitutional
                        right asserted was initially recognized
                       by the Supreme Court, if the right has
                       been newly recognized by the Supreme
                        Court and made retroactively applicable
                        to cases on collateral review; or
                  (D)   the date on which the factual predicate
                       of the claim or claims presented could
                       have been discovered through the exercise
                       of due diligence.
        2.        The time during which a properly filed application
                  for State post-conviction or other collateral
                  review with respect to the pertinent judgment or
                  claim is pending shall not be counted toward any
                  period of limitation under this subsection.

 28 U.S.C. § 2244(d).

        c.        Commencement And Running Of The Statute Of Limitations

        Mason's      state     court   conviction      became       final   on     Monday,

October 30, 2017, when the time to file a petition for appeal with

 the Supreme Court of Virginia expired.                 See Hill v. Braxton, 277

 F.3d 701, 704        (4th Cir. 2002)        ("[T]he one-year limitation period

begins       running when direct         review of      the   state     conviction       is

 completed or when the time for seeking direct review has expired

             II
                  (citing 28    u.s.c.   §    2244 (d) (1) (A)));    Va.    Sup.   Ct.   R.

 5:14(a)     (providing no appeal allowed unless notice of appeal filed

 within thirty days of final judgment).

        D.        Statutory Tolling

        The statute of limitations period began to run the following

 day,   on Tuesday,       October 31,        2017.   One hundred and thirty-six

 days of the limitation period expired before Mason filed his first

                                              5
Case 3:19-cv-00864-REP-RCY Document 20 Filed 07/07/20 Page 6 of 14 PageID# 125



petition for writ of habeas corpus with the Supreme Court of

Virginia on March 16, 2018.                     (ECF No. 14-3, at 1); see 28 U.S.C.

 §   2244 (d) (2) .   The limitations period remained tolled until the

Supreme Court of Virginia dismissed the petition on February 28,

 2019.

         Mason's second habeas petition filed on July 8, 2019 in the

 Supreme Court of Virginia does not provide him with any further

 statutory tolling.                  Under 28 U.S. C.          §   2244 (d) (2) ,    "[t] he time

during      which     a    properly           filed       application       for      State   post-

conviction or other collateral review with respect to the pertinent

 judgment or claim is pending shall not be counted toward"                                       the

 limitation period.                  Id.   ( emphasis added) .         " [A] n application is

 'properly filed' when its delivery and acceptance are in compliance

with the applicable laws and rules governing filings."                                    Artuz v.

 Bennett,     531 U.S.          4,     8   (2000).        These rules and laws            "usually

prescribe, for example, the form of the document, the time limits

 upon its delivery, the court and office in which it must be lodged,

 and the requisite filing fee."                          Id.   ( emphasis added)          (footnote

 omitted)      (citations            omitted) .          Mason's    second habeas         petition

 filed in the Supreme Court of Virginia was dismissed as untimely,

 and     therefore,       was        not   properly       filed    and does         not   toll   the

 limitation period.                  See Pace v.         DiGuglielmo,      544 U.S.       408,   410

 (2005).



                                                     6
Case 3:19-cv-00864-REP-RCY Document 20 Filed 07/07/20 Page 7 of 14 PageID# 126



       Therefore, the limitations period began to run again on March

1, 2019, the day after the Supreme Court of Virginia dismissed his

appeal, and expired 229 days later, on Wednesday, October 16, 2019.

Because Mason failed to file his § 2254 Petition until November

13,   2019,       his petition is untimely unless he demonstrates any

plausible basis for equitable tolling or a belated commencement of

 the limitation period under 28 U.S.C. § 2244(d) (1) (B)-(D).                          Under

the "TIMELINESS OF PETITION" section of his§ 2254 Petition, Mason

vaguely argues that he is entitled to a belated commencement due

 to   "newly discovered evidence."               (ECF   No.     1,    at 13.)      In his

Response, Mason suggests that he is entitled to equitable tolling.

 (ECF No. 18, at 1.)          Both arguments lack merit.

       E.        Belated Commencement Under 28          u.s.c.       § 2244(d) (1) (D)

       Under 28      u.s.c.   § 2244(d) (1) (D), a petitioner may be entitled

 to a belated commencement of the limitation period to "the date on

which the factual predicate of the claim or claims presented could

have been discovered through the exercise of due diligence."                              28

U.S.C.      §   2244 (d) (1) (D).     " [T] he petitioner bears the burden of

proving that he exercised due diligence, in order for the statute

of    limitations       to    begin    running   from     the        date   he   [or    she]

discovered the factual predicate of his                   claim,        pursuant to 28

U.S.C. § 2244(d) (1) (D) ."           DiCenzi v. Rose, 452 F.3d 465, 471 (6th

Cir. 2006)        (citing Lott v. Coyle, 261 F.3d 594,                 605-06 (6th Cir.

2001)).         A habeas applicant who "merely alleges that [he] did not

                                            7
Case 3:19-cv-00864-REP-RCY Document 20 Filed 07/07/20 Page 8 of 14 PageID# 127



 actually know the facts underlying his or her claim does not"

 thereby demonstrate due diligence.                In re Boshears, 110 F.3d 1538,

 1540 (11th Cir. 1997).             Rather, to obtain a belated commencement

 of   the     limitation    period,     the       applicant   must   explain   why   a

 reasonable investigation would not have unearthed the facts prior

 to the date under which the limitation period commenced under 28

 u.s.c.     § 2244 (d) (1) (A).    See id. at 1540-41 (rejecting petitioner's

 assertion that he could not have discovered his new Brady claim

prior to filing his first§ 2254 petition).

       Mason argues, in sum, "the issue of newly discovered evidence

 would apply to Sussan Strong's prejudic[ial]                  statements which I

 found out about after a year and Shane Stevens's statements which

 I also found out after the fact."                (ECF No. 1, at 13.)    To qualify

 for belated commencement under 28 U.S.C.                 § 2244(d) (1) (D), Mason

must demonstrate that a reasonable investigation would not have

 unearthed the factual predicates of these claims until after his

 conviction became final on October 30, 2017.

               1.     Susan Strong's Alleged Statement

       Mason does not raise a claim pertaining to Susan Strong in

 his§ 2254 Petition. 2            Accordingly, Mason fails to demonstrate how


       2
      From his second state habeas petition, it is evident that
Strong was a juror who Mason believes was biased. Mason attached
an undated affidavit from a Christopher Strong who indicated that
at some undisclosed time, Susan Strong told him that "there was no
doubt in her mind that Justin Mason was guilty of murder from the
moment she laid eyes on him.   She stated that he 'looked like a
                                              8
Case 3:19-cv-00864-REP-RCY Document 20 Filed 07/07/20 Page 9 of 14 PageID# 128



Strong's "prejudicial statement" would entitle him to a belated

commencement of the limitation period under§ 2244(d) (1) (D)                        for

his§ 2254 Petition.

              2.      Shane Stevena's Alleged Statements

      The Court generously construes Mason to argue that he is

entitled to a belated commencement of the limitations period for

Claim Seven,         the    only claim that         pertains   to Shane Stevens' s

statements.        Mason contends that "Shane Stevens told the Court I

confessed to him that I             ditched a body in Hanover,           but I     have

evidence      Stevens       reviewed     some      of   my   paperwork   (motion     of

discovery) and admitted that he was going to use the information

he found out to get time off his sentence."                     (ECF No. 1, at 20.)

Mason       attached       an   unsigned     and    unsworn    affidavit   that      is

purportedly        from     a   Lamare     Jennings     that   is   apparently     "the

 evidence."        (ECF No. 1-1, at 1.) 3        Jennings indicates that, "while



killer.'"   (ECF No. 1-1, at 2.) Moreover, Mason states he learned
this information "after a year."   (ECF No. 1, at 13.) Generously
construing Mason to have learned about this statement within a
year of his conviction becoming final on October 30, 2017, he would
have known the factual predicate for his claim, by the latest, in
October 2018. Mason would have had one year or until October 2019
to file a§ 2254 petition raising this claim.       Mason failed to
file his§ 2254 Petition until November 13, 2019.     Thus, even if
the Court construed Mason to raise a claim in his§ 2254 Petition
pertaining to Strong's bias, it would be untimely filed.

       The affidavit of Jennings that Mason produces lacks the ring
        3

of truth. This affidavit was clearly made after the conclusion of
Mason's criminal trial and by an individual with a felony
conviction. The sheer fact that Jennings has a history of felony
convictions casts doubt on the reliability of his testimony.
                                             9
Case 3:19-cv-00864-REP-RCY Document 20 Filed 07/07/20 Page 10 of 14 PageID# 129



 [he] was incarcerated at Pamunkey Regional Jail in Hanover County

 in 2015, Shane Stevens told me he had a "Get Out of Jail Free Card"

 and "further stated that he read some of Justin Mason's legal

 papers while at the Law Library."          (Id.)   At most, Mason contends

 he learned about this "after the fact."            (ECF No. 1, at 13.)

         Mason fails to identify with the requisite specificity "the

 date on which the facts supporting the claim . . . presented could

 have been discovered through the exercise of due diligence."             28

 U.S.C.    §   2244 (d) (1).   Mason must demonstrate that a reasonable

 investigation would not have unearthed the factual predicate of

 this claims until after his conviction became final on October 30,

 2017.     According to the affidavit, the information was available

 in 2015.      Mason clearly had available to him the facts on which he

 bases this claim by the time that he filed his second state habeas

 petition on July 8, 2019.         Mason fails to explain adequately why

 he could not have discovered this information through the exercise

 of due diligence within the federal limitation period.          Mason fails

 to provide any facts or argument to suggest that he acted with due

 diligence.




 Additionally, the affidavit is typewritten, without a signature or
 notarization and is of dubious authenticity.    Nevertheless, even
 considering the statements in the affidavit as true, Mason still
 fails to demonstrate he is entitled to a belated commencement.
                                       10
Case 3:19-cv-00864-REP-RCY Document 20 Filed 07/07/20 Page 11 of 14 PageID# 130



         F.        Mason Fails     To   Demonstrate       Entitlement          To    Equitable
                   Tolling

         Mason suggests that "the state wrongly denying my timely filed

 state habeas on July 8, 2019 presents extraordinary circumstances

 beyond       my    control . "     (Rebuttal       1,   ECF    No.     18.)        The    Court

 understands that, by this, Mason means to argue that he is entitled

 to equitable tolling.              The Supreme Court has "made clear that a

 'petitioner' is 'entitled to equitable tolling' only if he shows

 '(1) that he has been pursuing his rights diligently, and (2) that

 some extraordinary circumstance stood in his way'                             and prevented

 timely filing."            Holland v.      Florida,      560 U.S.       631,       649    (2010)

 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)).                            An inmate

 asserting         equitable      tolling   "'bears      a     strong    burden       to    show

 specific facts'" that demonstrate he fulfills both elements of the

 test.        Yang v.     Archuleta,     525    F.3d 925,       928     (10th Cir.         2008)

 (quoting Brown v. Barrow, 512 F.3d 1304, 1307 (11th Cir. 2008)).

 Generally, the petitioner is obliged to specify "the steps he took

 to diligently pursue his federal claims."                        Id.    at 930       (quoting

 Miller v. Marr, 141 F.3d 976, 978 (10th Cir. 1998)).

         Mason has not demonstrated that an extraordinary circumstance

 prevented him from filing his§ 2254 Petition in a timely manner.

 Valverde v. Stinson, 224 F.3d 129, 134 (2d Cir. 2000)                              (observing

 that a petitioner is required "to demonstrate a causal relationship

 between the extraordinary circumstances on which the claim for


                                               11
Case 3:19-cv-00864-REP-RCY Document 20 Filed 07/07/20 Page 12 of 14 PageID# 131



 equitable       tolling   rests       and    the     lateness    of     his    filing,    a

 demonstration that cannot be made if the petitioner, acting with

 reasonable diligence, could have filed on time notwithstanding the

 extraordinary circumstances"                (citing Irwin v. Dep•t of Veterans

 Affairs, 498 U.S. 89, 96 (1990); Fisher v. Johnson, 174 F.3d 710,

 716 (5th Cir. 1999)).         Indeed, Mason has not set out what actions,

 if any, he took to pursue his federal claims after his first habeas

 petition was        dismissed.         That       alone    forecloses    a    finding    of

 equitable tolling for Mason.                  Yang,       525 F. 3d at 930      (citation

 omitted); Roberts v. Watson,                697 F. Supp. 2d 646,         653    (E.D. Va.

 2010)       ("Unexplained delays in filing petitions do not demonstrate

 diligence       on the part      of    petitioner         in pursuing his        rights."

 (citing Pace,       544 U.S. at 419; Spencer v. Sutton, 239 F.3d 626,

 630 (4th Cir. 2001))) . 4

         Nor has Mason demonstrated the existence of an extraordinary

 circumstance that prevented him from timely filing his                            §   2254

 Petition.       The Supreme Court of Virginia dismissed Mason's second

 habeas       petition   because       it    was    untimely     under    Virginia     law.

 Ignorance of the law about rules for habeas petitions and lack of




         4
        Additionally, if the Court were to construe Mason to argue
 entitlement to equitable tolling for his claims pertaining to
 Strong and Stevens, Mason clearly raised claims pertaining to these
 individuals in his second habeas petition which he prepared and
 filed on July 8, 2019, well within the federal limitation period.
 Thus, he was not diligently pursuing his federal rights with
 respect to these claims.
                                              12
Case 3:19-cv-00864-REP-RCY Document 20 Filed 07/07/20 Page 13 of 14 PageID# 132



 legal assistance upon the conclusion of direct appeal are not

 extraordinary     circumstances            that   warrant      the     tolling      of     the

 limitation period. See United States v. Sosa,                        364 F.3d 507,         512

 (4th Cir. 2004)        (citing Cross-Bey v. Gammon, 322 F.3d 1012, 1015

 (8th Cir. 2003); United States v. Riggs,                    314 F.3d 796,          799    (5th

 Cir. 2002); Delaney v. Matesanz, 264 F.3d 7, 15 (1st Cir. 2001);

 Marsh v.     Soares,    223   F.3d 1217,          1220     (10th Cir.     2000)).          The

 Supreme Court of Virginia's dismissal of an untimely second habeas

 petition is not an extraordinary circumstance.

       Mason fails to explain with specificity how any of the alleged

 deficiencies actually hindered his efforts to pursue his federal

 claims within the statute of limitations.                      "Simply put,         [Mason]

 fails to demonstrate some external impediment, rather than his own

 lack of diligence, prevented him from filing a habeas petition in

 a   timely    fashion."       0   'Neill    v.    Dir. ,     Va.     Dep' t   of     Corr. ,

 No. 3:10CV157, 2011 WL 3489624, at *6 (E.D. Va. Aug. 9, 2011); cf.

 Rouse v. Lee, 339 F.3d 238, 246 (4th Cir. 2003)                      (en bane).          Thus,

 Mason is not entitled to equitable tolling of                          the    limitations

 period, and his§ 2254 Petition is untimely.




                                             13
Case 3:19-cv-00864-REP-RCY Document 20 Filed 07/07/20 Page 14 of 14 PageID# 133



                               III. CONCLUSION

       Respondent's Motion to Dismiss (ECF No. 12) will be granted.

 The   §   2254   Petition   will   be   denied   and   the   action   will   be

 dismissed. 5     A certificate of appealability will be denied.

       The Clerk of the Court is directed to send a copy of this

 Memorandum Opinion to Mason and counsel of record.




                                                        /s/
                                     Robert E. Payne
                                     Senior United States District Judge

 Richmond, Virginia
 Date: July         7 , 2020




       5 To the extent that Mason requests an evidentiary hearing
 ( see ECF No. 18, at 4) , one is not warranted.     In determining
 whether a case warrants an evidentiary hearing, a federal court
 must consider whether the evidentiary hearing would provide the
 petitioner the opportunity to "prove the petition's factual
 allegations, which, if true, would entitle the applicant to federal
 habeas relief."   Schriro v. Landrigan, 550 U.S. 465, 474 (2007);
 see Mayes v. Gibson, 210 F.3d 1284, 1287 (10th Cir. 2000).        A
 federal court must also consider the standards set forth in 28
 u.s.c. § 2254 when considering whether an evidentiary hearing is
 appropriate.   Schriro, 550 U.S. at 474.   "It follows that if the
 record refutes the applicant's factual allegations or otherwise
 precludes habeas relief, a district court is not required to hold
 an evidentiary hearing." Id. As Mason's§ 2254 Petition is barred
 by the statute of limitations he fails to establish that an
 evidentiary hearing is appropriate here.
                                         14
